ORDER
ELDRIDGE, Senior Judge.
This matter came before the Court on the Joint Petition for Suspension of Respondent by Consent for Thirty Days submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Thomas E. Pyles, Respondent. The Court having considered the Petition, it is this 29th day of September, 1997,
ORDERED by the Court of Appeals of Maryland that the Respondent, Thomas E. Pyles, shall be suspended from the practice of law in the State of Maryland for a period of thirty (30) days, to begin on November 1, 1997, for committing misconduct in violation of Maryland Rule of Professional Conduct 8.4(d); and it is further
ORDERED, that the Clerk of this Court shall remove the name of Thomas E. Pyles, effective November 1, 1997, from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule 16-713.